Citation Nr: 1811333	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-20 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral strain with degenerative joint disease (lumbar spine disability), currently rated 20 percent disabling.

2.  Entitlement to an increased rating for a degenerative arthritis of the left shoulder (left shoulder disability), currently rated 20 percent disabling.	

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which continued a 20 percent rating for a left shoulder injury and a 20 percent rating for lumbar spine disability.
 
In March 2014, the Veteran filed his notice of disagreement, and in June 2014 was issued a statement of the case and perfected his appeal to the Board.

In December 2015, the Board remanded the claim for further development, specifically for new VA examinations to determine the severity of his lumbar spine and left shoulder disabilities, relevant VA treatment records, and any private treatment records not already of record.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the symptoms of the Veteran's lumbosacral strain with degenerative joint disease more nearly approximate forward flexion of the thoracolumbar spine to 30 degrees or less, but symptoms did not more nearly approximate ankylosis or incapacitating episodes of at least 6 weeks during the past 12 months.

2.  The evidence is at least evenly balanced as to whether the symptoms of the Veteran's left shoulder disability more nearly approximates abduction limited to 25 degrees from the side, but they have not more nearly approximated ankylosis or impairment of the humerus, scapula, or clavicle.




CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 40 percent, but no higher, for degenerative joint disease of the lumbar spine have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5237-5242 (2017).

2.  The criteria for the assignment of a 30 percent rating, but no higher, for degenerative arthritis of the left shoulder have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5203-5201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Lumbar spine disability

The Veteran has asserted that his service connected disabilities have worsened and warrant a higher rating.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging" the ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  This regulation also requires that, whenever possible, the joints involved are tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The criteria for rating disabilities of the spine are listed under Diagnostic Codes (DCs) 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as a "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See Note 5, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2017).

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).

The Veteran's lumbar spine disability is currently rated under DC 5237. 

An April 2012 VA examination report noted that the Veteran was diagnosed with lumbar spondylosis, and degenerative disc disease of the lumbar spine.  The Veteran stated that he has experienced a gradual increase in pain and severity in his lumbar spine, stating that the pain is constant and causes him to sometimes miss work 1 week per month.  The Veteran's range of motion testing reflected that flexion ended at 45 degrees with painful motion evident at 20 degrees; extension to 20 degrees with painful motion evident at 10 degrees; right lateral flexion to 20 degrees with painful motion evident at 10 degrees; left lateral flexion to 20 degrees with painful motion evident at 10 degrees; right lateral rotation to 20 degrees with evidence of painful motion at 20 degrees; left lateral rotation to 20 degrees with evidence of painful motion at 20 degrees.  No additional limitation in range of motion was noted following repetitive use testing.  No radiculopathy was present, and the Veteran did not have intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  Imaging tests documented arthritis. 

An August 2012 examination report noted that the Veteran's range of motion testing reflected flexion to 45 degrees with evidence of painful motion at 20 degrees; extension to 20 degrees with painful motion evident at 10 degrees; right lateral flexion to 20 degrees with painful motion evident at 10 degrees; left lateral flexion to 20 degrees with painful motion evident at 10 degrees; right lateral rotation to 20 degrees with evidence of painful motion at 20 degrees; left lateral rotation to 20 degrees with evidence of painful motion evident at 20 degrees.  No additional limitation in range of motion was noted following repetitive use testing, and there were no signs of radiculopathy, or IVDS.

A June 2014 disability benefits questionnaire (DBQ) indicated that the Veteran had forward flexion to 5 degrees with no evidence of painful motion; extension to 0 degrees with no evidence of painful motion, right lateral flexion to 5 degrees with no evidence of painful motion; left lateral flexion to 5 degrees with no evidence of painful motion; right lateral rotation to 5 degrees with no evidence of painful motion; left lateral rotation to 5 degrees with no evidence of painful motion; and no neurologic disease.  The examiner noted that the Veteran was "very stiff" during the examination and noted moderate intermittent radicular pain on both the right and left lower extremities.  The examiner also noted that the Veteran suffered IVDS with at least 6 weeks of incapacitating episodes over the past 12 months.

An October 2014 DBQ noted degenerative joint disease of the lumbar spine and the Veteran stated he finds it hard to work as a realtor during a flare-up.  During range of motion testing, the examiner noted that the Veteran was not putting forth his best effort as prior to the examination, he was moving without difficulty.  However, the examiner did opine that the Veteran's complaints of pain are most likely valid as the MRI indicates changes to the L3-L4 canal stenosis. 

The Veteran was afforded a VA examination in February 2016.  The examiner noted a diagnosis of spinal stenosis and degenerative cervical disc.  The Veteran stated that he suffers constant low back pain which he treats with capcisin, naproxyn, and Tylenol, and mentioned that he uses a brace.  The Veteran stated that the pain goes down to the knee on the left side and that he has weakness in the left leg.  He also stated that the pain can occur while lying in bed or with activity.  He reported flare-ups, stating that the pain comes and goes with no cause, occur 3 to 4 times per week, and cause him to be very stiff and have difficulty functioning.  The Veteran stated he is unable to do any heavy lifting, sit for long periods of time, and has difficulty bending.

The examination report indicated that the Veteran's range of motion was abnormal with forward flexion to 90 degrees; extension to 20 degrees; right lateral flexion to 20 degrees; left lateral flexion to 20 degrees; right lateral rotation to 20 degrees; and left lateral rotation to 20 degrees.  The examiner noted difficulty twisting or reaching to the side with pain indicated during these activities.  The examiner also noted that the Veteran appeared to be giving the appropriate effort.  No additional loss of function or range of motion was noted after three repetitions.

The examination report indicated that after repetitive use testing, pain, fatigue, and weakness caused additional functional loss with forward flexion to 70 degrees; extension to 20 degrees; right lateral flexion to 10 degrees; left lateral flexion to 10 degrees; right lateral rotation to 10 degrees; and left lateral rotation to 10 degrees.  The examiner noted that the examination was conducted during a flare-up and that the Veteran had localized tenderness not resulting in abnormal gait or abnormal spinal contour.  There was no muscle atrophy, and deep tendon reflexes for the left knee and left ankle were absent.  The Veteran reported radicular pain described as mild intermittent pain of the left lower extremity; and mild paresthesias and/or dysesthesias of the left lower extremity.  The examiner noted that the left femoral nerves were involved and indicated that the left side suffered from mild radiculopathy.  The Veteran did not have IVDS, but reported occasionally using a brace for his back.

Imaging studies documented arthritis, and the examiner noted a thoracic vertebral fracture with loss of 50 percent or more of height.

The examiner remarked that the Veteran's condition had progressed to L3-L4 degenerative moderate canal stenosis and thecal sac compression.  He also noted that the Veteran gave adequate effort, and that the range of motion listed for repeated use and flare-ups are estimates based on history and MRI results.

In a May 2016 correspondence, the Veteran stated that he had been taking medications prior to his VA examination in February 2016, and that after the bending portion of the examination, he was unable to walk without assistance and was bedridden for a few days before being treated for muscle spasms at a VA facility.

The evidence is at least evenly balanced as to whether throughout the appeal period the Veteran's lumbar spine symptoms most closely approximate the criteria for a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.  Here, the evidence reflects back pain, severe flare-ups, stiffness, weakness, and limitation of motion.  Although the Veteran was able to achieve forward flexion to 90 degrees and 70 degrees after repetitive use testing, his April 2012 and August 2012 examination reports note flexion to 45 degrees with pain evident at 20 degrees, and his June 2014 examination report notes a substantial limitation of motion at 5 degrees.

While the June 2014 examiner questioned the Veteran's effort during the examination, he did acknowledge the Veteran's complaints of pain as valid.  

Additionally, the Veteran explained that prior to his February 2016 examination, he had self-medicated which may have been a factor in his range of motion measurements.

Given that the Veteran experienced pain at 20 degrees for forward flexion of the thoracolumbar spine, less motion than normal, severe flare-ups, weakness, and stiffness, the evidence is at least evenly balanced as to whether the symptoms of the Veteran's back spine disability more nearly approximate the 30 degrees of flexion or less required for a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.
 
In order to warrant an evaluation in excess of 40 percent for the Veteran's lumbar spine disability, the evidence must show unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Neither VA treatment notes nor the VA examination reports indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine for the appeal period.  Rather, these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  While the physician who prepared the June 2014 DBQ noted incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, there was no indication in the medical or lay evidence of record of bed rest prescribed by a physician as required by Note 1 to the Formula for Rating IVDS Based on Incapacitating Episodes.  Moreover, the weight of the evidence is against incapacitating episodes.  His follow up DBQ in October 2014 does not note such incapacitating episodes, and both his August 2012, and the February 2016 examination reports indicates that he does not suffer from IVDS.  There is no other evidence of record which indicates that the Veteran suffered from incapacitating episodes as defined in the applicable regulation, and neither the Veteran nor his representative make such an assertion.

With respect to the provisions of 38 C.F.R. §§ 4.40 and 4.45, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the United States Court of Appeals for Veterans Claims determined that, if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider 38 C.F.R. § 4.40 and 4.45.  In the instant case, the Veteran is receiving the maximum rating allowable under the current General Rating Formula for Diseases and Injuries of the Spine, absent ankylosis.  Accordingly, 38 C.F.R. § 4.40 and § 4.45 are not for consideration for the appeal period.

For the foregoing reasons, the preponderance of the evidence reflects that an increased rating of 40 percent, but no higher, is warranted for the Veteran's degenerative joint disease of the lumbar spine.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.

II.  Left shoulder disability

The Veteran's left shoulder disability is rated under diagnostic code 5201 for a minor extremity which provides that a 30 percent rating is warranted for limitation of arm motion at 25 degrees from side.  38 C.F.R. § 4.71a.

The Veteran was afforded a VA examination in February 2016 wherein the examiner diagnosed bicipital tendonitis; labral tear; and degenerative arthritis.  The examination report noted that the Veteran is right hand dominant.  The Veteran reported weakness and decreased range of motion in the left shoulder with pain along the anterior aspect of the left shoulder.  The Veteran reported having difficulty putting his left arm behind his back, flare-ups, and pain whenever he moves his arm away from his body during flare-ups which occur 3 to 4 times per week.  He also stated that he is unable to use his left arm for most activities due to weakness and incoordination.

The examination report indicated an abnormal range of motion of the left shoulder with flexion to 120 degrees; abduction to 100 degrees; external rotation to 50 degrees; and internal rotation to 50 degrees.  Pain was noted on examination which causes functional loss.  Pain was evident on weight bearing; there was evidence of localized tenderness or pain on palpation of the joint or associated soft tissue; and no additional functional loss or range of motion after three repetitions.  The examination was not conducted during a flare-up and the examiner was unable to determine without speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with flare ups.  The examiner reported that the Veteran had limited use of his left arm for lifting above his head or pulling.  The examination report noted a reduction in muscle strength, but no muscle atrophy; no ankylosis; that the Veteran was unable to perform the Hawkins' impingement test (Forward flex the arm to 90 degrees with the elbow bent to 90 degrees.  Internally rotate arm.  Pain on internal rotation indicates a positive test; may signify rotator cuff tendinopathy or tear.); or the lift-off subscapularis test (Patient internally rotates arm behind lower back, pushes against examiner's hand. Weakness indicates a positive test; may indicate subscapularis tendinopathy or tear.).

The examination report noted that the Veteran tested positive during the empty can test (Abduct arm to 90 degrees and forward flex 30 degrees.  Patient turns thumbs down and resists downward force applied by the examiner.  Weakness indicates a positive test; may indicate rotator cuff pathology, including supraspinatus tendinopathy or tear.); and the external rotation/ infraspinatus strength test (Patient holds arms at side with elbow flexed 90 degrees.  Patient externally rotates against      resistance.  Weakness indicates a positive test; may be associated with      infraspinatus tendinopathy or tear.)

The examiner reported shoulder instability, dislocation or labral pathology was suspected, but there was no history of mechanical symptoms (clicking, catching, etc.), no history of recurrent dislocation of the glenohumeral (scapulohumeral) joint, and the crank apprehension and relocation test (with patient supine, abduct     patient's arm to 90 degrees and flex elbow 90 degrees.  Pain and sense of     instability with further external rotation may indicate shoulder instability.) was negative.  The examiner did not suspect a clavicle, scapula, acromioclavicular joint or sternoclavicular joint condition; the Veteran did not have loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus; and the Veteran did not have malunion of the humerus with moderate or marked deformity.  The Veteran did not require assistive devices.  Imaging studies documented degenerative or traumatic arthritis, significant supraspinatus tendinopathy with no significant tears, and degenerative changes of the labrum with faint small linear tearing at the posterior labrum.

The examiner opined that the Veteran appears to have significant disability, but the weakness and lack of range of motion on examination are not congruent with the MRI findings which show an intact rotator cuff.  The examiner also noted that it was difficult to assess the degree of disability during a flare or repeated use over time because the Veteran does not claim to use the arm.  The Veteran has not recently been treated by an orthopedist which the examiner notes as peculiar based on the extreme limitation of motion, and also noted the Veteran does not appear to be in too much pain on range of motion so it was not clear why he could not move further.  The examiner concluded that there was no ankylosis and if shoulder and arm movement are as bad as they appeared during the examination, the Veteran would have difficulty driving, lifting or doing work with the left arm.

Resolving reasonable in favor of the Veteran, the Board finds that the Veteran's left shoulder disability symptoms more closely approximate the criteria for a 30 percent rating under DC 5201.  The Veteran's reports of pain, flare-ups, weakness and decreased range of motion, coupled with the February 2016 VA examination reports findings of an abnormal range of motion, even though not conducted during a flare-up, demonstrate a significant limitation of range of motion of the left shoulder.  Of significant note are the Veteran's competent reports of pain whenever he moves his arm away from his body during flare-ups which occur 3 to 4 times per week, and inability to use his left arm for most activities due to weakness and incoordination.  See Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

As the Veteran has consistently reported severe left shoulder symptoms since the date of his claim, the Board finds that a 30 percent rating is warranted.

Here, the Board has assigned the highest rating possible for limitation of motion of the Veteran's left shoulder disability.  The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  There is no evidence of record that the Veteran suffers from favorable, intermediate, or unfavorable ankylosis.  In fact, his VA examinations explicitly report no ankylosis.  Thus, additional compensation for functional loss is not appropriate under DC 5200.

A higher rating under DC 5202 is also not warranted as that diagnostic code requires fibrous union, loss of union, or loss of head of the humerus.  The Veteran's February 2016 examination specifically notes that the Veteran does not suffer from those symptoms, and those symptoms have not been shown, and are not more nearly approximated by the evidence of record.  Therefore, a higher rating under DC 5202 is not warranted.  Finally in this regard, there was no impairment of the clavicle or scapula warranting rating under DC 5203.

In addition, although there is some indication that the Veteran's lumbar spine and left shoulder disabilities cause some difficulties for him at work, consideration of entitlement to an extraschedular rating on this basis is not warranted.  the general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  More generally, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet.App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis).  Consequently, consideration of whether there has been marked interference or frequent hospitalization due to these disabilities is not required.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

For the foregoing reasons, a rating of 30 percent, but no higher, for the Veteran's left shoulder disability is warranted.  As the preponderance of the evidence is against any higher or separate rating, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.





	
ORDER

A 40 percent rating, but no higher, for lumbosacral strain with degenerative joint disease is granted, subject to controlling regulations governing the payment of monetary awards.

A 30 percent rating, but no higher, for degenerative arthritis of the left shoulder is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


